         Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DR. GEORGE RICHARDSON, ROSALIE                     §
WEISFELD,    AUSTIN      JUSTICE                   §
COALITION, COALITION OF TEXANS                     §
WITH DISABILITIES, MOVE TEXAS                      §
CIVIC FUND, LEAGUE OF WOMEN                        §
VOTERS OF TEXAS, and AMERICAN GI                   §
FORUM OF TEXAS, INC.,                              §
                                                   §
                      Plaintiffs                   §
                                                   §
v.                                                 §           Civil Case No. 5:19-cv-00963
                                                   §
TEXAS SECRETARY OF STATE, TRUDY                    §
HANCOCK, in her official capacity as               §
BRAZOS       COUNTY      ELECTIONS                 §
ADMINISTRATOR, and PERLA LARA in                   §
her official capacity as CITY OF                   §
MCALLEN, TEXAS SECRETARY,                          §
                                                   §
                      Defendants.                  §

                        JOINT RULE 26(f) CONFERENCE REPORT

       On November 5, 2019, counsel for Plaintiffs Dr. George Richardson, Rosalie Weisfeld,

Austin Justice Coalition, Coalition of Texans with Disabilities, MOVE Texas Civic Fund, and

American GI Forum, and counsel for Defendants Texas Secretary of State, Trudy Hancock, in

her official capacity as Brazos County Elections Administrator, and Perla Lara, in her official

capacity as City of McAllen Texas, Secretary, conferred by telephone pursuant to Federal Rule

of Civil Procedure 26(f). The parties’ proposed discovery plan and their positions on the matters

listed in Federal Rule of Civil Procedure 26(f)(3) are set forth herein.




                                                  1
         Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 2 of 8



                                 Discovery Plan and Trial Date

       A.      Trial Date

       The parties request a trial date of August 3, 2020—273 days from the Rule 16(b)(2)

deadline—or as soon thereafter as the Court can accommodate. They anticipate that trial will

take approximately three to five days.

       B.      Discovery Plan

       Plaintiffs’ proposed discovery plan is as follows:

       Exchange of initial disclosures on November 19, 2019.

       Amended pleadings due on January 21, 2020.

       Mediation to be completed by March 10, 2020.

       Close of discovery on April 17, 2020.

       Dispositive motion deadline on May 15, 2020.

       Plaintiffs’ Position: The Plaintiffs respectfully request that the Court issue a scheduling

order adopting these deadlines and the deadlines listed in their Proposed Scheduling Order. See

Ex. A. Plaintiffs propose commencing discovery before a ruling on any Defendant’s motion to

dismiss and setting specific dates for the scheduling order in order to preserve the court’s time,

streamline the process, and avoid unnecessary delay.

       Defendants Brazos County Elections Administrator and City of McAllen, Texas,

Secretary’s Position: Defendants Brazos County Elections Administrator and Defendant City of

McAllen, Texas, Secretary disagree. Pretrial discovery is costly, time-consuming and intrusive.

Unless plaintiffs’ allegations state a claim of a violation of clearly established law committed by

these defendants, they should be entitled to dismissal before the commencement of discovery. In

other words, discovery should not proceed until the district court first finds that the plaintiffs




                                                2
          Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 3 of 8



pleadings assert facts which, if true, would overcome defendants’ pending motions to dismiss for

failure to state a claim upon which relief can be granted.

       Defendant Texas Secretary of State’s Position: Defendant Texas Secretary of State

believes that discovery is premature until the Court rules on the pending motions to dismiss.

Without waiver of this objection and subject to her pending Motion to Dismiss, should this case

be allowed to proceed to discovery, Defendant Texas Secretary of State does not presently have

any conflicts with the dates in the Proposed Scheduling Order requested by Plaintiffs.

                                       Rule 26(f)(3) Matters

A.     Changes to Timing, Form or Requirement of Disclosures Under Rule 26(a)

       The parties propose an exchange of initial disclosures pursuant to Rule 26(a) on

November 19, 2019.

B.     Subjects on Which Discovery may be Needed

       Defendant Texas Secretary of State’s Position: If this case is allowed to proceed to

discovery despite Defendants’ objections and motions to dismiss, the Texas Secretary of State

anticipates seeking discovery regarding the organizational plaintiffs’ activities, the individual

plaintiffs’ casting of ballots in the elections giving rise to their alleged injury, how the challenged

provisions are applied by local election authorities, and any other matter relevant to the claims or

defenses herein.

       Defendant City of McAllen, Texas, Secretary’s Position: The City of McAllen, Texas

Secretary believes that until plaintiffs have plead a cause of action not subject to a motion to

dismiss under Federal Rule 12(b), that discovery should not be permitted.




                                                  3
            Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 4 of 8



       Defendant Brazos County Elections Administrator’s Position: Defendant Brazos County

Elections Administrator believes that until plaintiffs have plead a cause of action not subject to a

motion to dismiss under Federal Rule 12(b), that discovery should not be permitted.

       Plaintiffs’ Position: Plaintiffs anticipate seeking discovery regarding each Defendant’s

activities involving the mail-in ballot process and all other matters related to parties’ claims and

defenses.

C.     Discovery of Electronically Stored Information

       Plaintiffs intend to seek discovery of electronically stored information (“ESI”) and,

therefore, will submit an ESI discovery proposal to Defendants. The parties will confer and

attempt to agree upon ESI discovery protocol, including search terms, for filing with the Court.

D.     Any issues about claims of privilege or of protection as trial-preparation material.

       The parties agree that to the extent a responding party withholds documents from

production in response to a discovery request based on a claim of privilege, the withholding

party will provide a privilege log consistent with Rule 26(b)(5)(A) of the Federal Rules of Civil

Procedure.

E.     Changes to Limitations on Discovery

       At present, the parties do not anticipate that any changes to the limitations on discovery

imposed by the Federal Rules of Civil Procedure will be necessary. Should this change as this

case proceeds, the parties agree to confer and attempt to agree on the appropriate nature and

scope of any such changes before seeking relief from the Court.




                                                 4
         Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 5 of 8



F.     Orders the Court Should Issue under Rule 26(c) or Rule 16(b) and (c)

       In addition to the ESI agreement referenced above, the parties anticipate requesting that

the Court enter a protective order in this matter. The parties anticipate that they will come to an

agreement on the scope and terms of the protective order.

       Dated: this the 8th day of November, 2019.

                                                     Respectfully Submitted,

                                                     /s/ _Zachary Dolling_________________

                                                     TEXAS CIVIL RIGHTS PROJECT

                                                     Mimi M.D. Marziani
                                                     Texas Bar No. 24091906
                                                     mimi@texascivilrightsproject.org
                                                     Rebecca Harrison Stevens
                                                     Texas Bar No. 24065381
                                                     beth@texascivilrightsproject.org
                                                     Hani Mirza
                                                     Texas Bar No. 24083512
                                                     hani@texascivilrightsproject.org
                                                     Ryan V. Cox
                                                     Texas Bar No. 24074087
                                                     ryan@texascivilrightsproject.org
                                                     Zachary D. Dolling
                                                     Texas Bar No. 24105809
                                                     zachary@texascivilrightsproject.org
                                                     1405 Montopolis Drive
                                                     Austin, Texas 78741
                                                     512-474-5073 (Telephone)
                                                     512-474-0726 (Facsimile)
                                                     WILLKIE FARR & GALLAGHER LLP
                                                     Richard Mancino (NY Bar No. 1852797)
                                                     P. Maxwell Griffith (NY Bar No. 5323209)
                                                     787 Seventh Avenue
                                                     New York, New York 10019
                                                     Telephone: (212) 728-8000
                                                     Facsimile: (212) 728-8111
                                                     Email: rmancino@willkie.com
                                                            mgriffith@willkie.com



                                                5
Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 6 of 8



                                  -AND-
                                  Jennifer J. Hardy (TX Bar No. 24096068)
                                  Denis A. Fallon (TX Bar No. 24059731)
                                  Garrett Johnston (TX Bar No. 24087812)
                                  Audra White (TX Bar No. 24098608)
                                  600 Travis Street, Suite 2100
                                  Houston, Texas 77002
                                  Telephone: (713) 510-1700
                                  Facsimile: (713) 510-1799
                                  Email: jhardy2@willkie.com
                                         afallon@willkie.com
                                         gjohnston@willkie.com
                                         awhite@willkie.com

                                   COUNSEL FOR PLAINTIFFS

                                   KEN PAXTON
                                   Attorney General of Texas

                                   JEFFREY C. MATEER
                                   First Assistant Attorney General

                                   DARREN L. MCCARTY
                                   Deputy Attorney General for Civil
                                   Litigation

                                   THOMAS A. ALBRIGHT
                                   Chief for General Litigation Division

                                   /s/_Anne Marie Mackin_______________
                                   ANNE MARIE MACKIN
                                   Texas Bar No. 24078898
                                   Assistant Attorney General
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   (512) 463-2798 | FAX: (512) 320-0667
                                   anna.mackin@oag.texas.gov

                                   ATTORNEYS FOR DEFENDANT
                                   TEXAS SECRETARY OF STATE

                                   /s/ __J. Eric Magee________________
                                   J. Eric Magee
                                   SBN: 24007585
                                   e.magee@allison-bass.com


                              6
Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 7 of 8



                                   ALLISON, BASS & MAGEE, L.L.P.
                                   A.O. Watson House
                                   402 W. 12th Street
                                   Austin, Texas 78701
                                   (512) 482-0701 telephone
                                   (512) 480-0902 facsimile
                                   Attorneys for Brazos County Elections
                                   Administrator Trudy Hancock

                                   Kevin D Pagan
                                   City Attorney of McAllen, Texas

                                   /s/ __Isaac J. Tawil________________
                                   Isaac J. Tawil
                                   Attorney-in-Charge
                                   State Bar No. 24013605
                                   Federal ID No. 29804
                                   Attorney-in-Charge
                                   Assistant City Attorney
                                   1300 Houston Avenue
                                   McAllen, Texas 78501
                                   Telephone: (956) 681-1090
                                   Facsimile: (956) 681-1099
                                   Email: itawil@mcallen.net

                                   Austin Stevenson
                                   State Bar No. 24085961
                                   Federal ID No. 3157070
                                   Assistant City Attorney
                                   Email: astevenson@mcallen.net
                                   BICKERSTAFF HEATH
                                   DELGADO ACOSTA LLP
                                   3711 South MoPac Expressway
                                   Building One, Suite 300
                                   Austin, Texas 78746
                                   (512) 472-8021 (Telephone)
                                   (512) 320-5638 (Facsimile)

                                   C. Robert Heath
                                   Local Counsel
                                   Texas State Bar No. 09347500
                                   bheath@bickerstaff.com

                                   Gunnar P. Seaquist
                                   Local Counsel
                                   Texas State Bar No. 24043358



                              7
         Case 5:19-cv-00963-OLG Document 37 Filed 11/08/19 Page 8 of 8



                                                    gseaquist@bickerstaff.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    CITY OF McALLEN, TEXAS


                                CERTIFICATE OF SERVICE
       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record on November 8, 2019 through the Electronic Case File System of
the Western District of Texas.
                                                   /s/__Zachary Dolling_______________




                                              8
